PER CURIAM.
The appellants were tried on a plea of not guilty to an information charging them with armed robbery. A non jury trial was had in the Criminal Court of Record for Dade County, Florida. The trial judge found each of the defendants guilty as charged. They were sentenced to serve in the State Penitentiary as follows: Pollock for ten years, Quarterman for five years, and Jones for three years.
Each of the appellants has appealed his judgment, sentence and order denying his motion for new trial.
Basically the appellants contend that the evidence is insufficient to support the conviction.
After carefully reviewing the entire record in this case we have concluded that it discloses sufficient evidence to support the trial judge’s finding that the crime was committed and that the defendants were guilty as charged.
We see no reason why we should disturb the judgments and sentences of these defendants. It was not error for the trial judge to deny the motions for new trial.
The judgments and sentences are affirmed.
Affirmed.